DETAILED ACTION
The current office action is in response to the communication filed on 10/23/18.
Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 3/23/20 are considered by the Examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities:
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in the Specification, abbreviations/acronyms such as “TCP,” “IP,” “UDP,” “HW,” “CPU,” “RAM,” “ID,” etc. are used before they are expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:
The limitation “…wherein a first node of the plurality of nodes is capable of sending data…” in claim 2, lines 1-2, should be “…wherein a first node of the plurality of nodes  sends data …” (emphasis added) in order to avoid the intended use interpretation. Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/815,864. Although the claims at issue are not identical, they are not patentably distinct from each other because both the copending Application and the instant application disclose a network system comprising devices/nodes, endpoint device(s), access point server(s) and control server(s). Claims of the instant application therefore are not patently distinct from the earlier copending Application and as such are unpatentable over obvious-type double patenting. A later patent/application claim is .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,922,286. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose a network system comprising devices/nodes, endpoint device(s), access point server(s) and control server(s).. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Nieuwejaar” (US 6,463,465).
With respect to claim 1, Nieuwejaar teaches a network system (computer network 10; Fig. 1, col. 2, lines 41-62) for routing data from a node to a parallel file system (Fig. 1, col. 2, lines 41-62), comprising:
a plurality of nodes (a plurality of client computers 11(1) through 11(N); Fig. 1, col. 2, lines 41-62);
a plurality of parallel file systems (multiple parallel file systems, including PFS 20(A) and PFS 20(B); Fig. 1, col. 3, lines 58-65);
a plurality of segments, each segment connecting two nodes (computers 11(n) and 12(m) transfer data through their respective network interface devices, among each other over the communication link 13; Fig. 1, col. 3, lines 14-21);
a control server (control unit(s) 14(1) through 14(M); Fig. 1, col. 2, lines 63 – col. 3, line 13);
an endpoint device (storage devices 16(1)(1) through 16(M) (1); Fig. 1, col. 3, lines 22-57);
an access point server (PFS IN/OUT DAEMON 36; Fig. 2, col. 5, lines 44-65);
a first tunnel connecting the access point server to the endpoint device (after the PFS input/output daemon 36 receives data it can enable it to be stored on the storage device; Fig. 2, col. 5, line 66 – col. 6, line 20. A tunnel/connection must be present between the PFS input/output daemon 36 and the storage device in order to perform the enabling operation); and


With respect to claim 2, Nieuwejaar teaches the network system of claim 1, wherein a first node of the plurality of nodes is capable of sending data to a first parallel file system of the plurality of parallel file systems (a client computer 11(n) retrieves and stores data in a parallel file system; Fig. 1, col. 3, line 66 – col. 4, line 43).

With respect to claim 5, Nieuwejaar teaches the network system of claim 2, wherein the sending data to the first parallel file system includes directly writing the data to the first parallel file system or load-balanced writing the data to the first parallel file system (a client computer 11(n) stores data in a parallel file system by transmitting storage request messages including the data which is to be stored; Fig. 1, col. 3, line 66 – col. 4, line 43).

With respect to claim 6, Nieuwejaar teaches the network system of claim 2, wherein the first node is located in a first region and the first parallel file system is located in a second region (a parallel filesystem remote access subsystem facilitates remote access to files in a parallel filesystem in a digital computer network, the network including at least one client computer and a plurality of server computers interconnected by a communication link, and each server computer storing a portion of at least one file in the parallel filesystem; Fig. 1, col. 1, line 64 – col. 2, line 21. Since the parallel filesystem remote access subsystem facilitates remote access to 

With respect to claim 7, Nieuwejaar teaches the network system of claim 6, wherein the first region and the second region are different (a parallel filesystem remote access subsystem facilitates remote access to files in a parallel filesystem in a digital computer network, the network including at least one client computer and a plurality of server computers interconnected by a communication link, and each server computer storing a portion of at least one file in the parallel filesystem; Fig. 1, col. 1, line 64 – col. 2, line 21. Since the parallel filesystem remote access subsystem facilitates remote access to files in a parallel filesystem by a client computer, the client computer must be located in a first region and the parallel filesystem must be located in a second region).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nieuwejaar in view of “Avati et al.” (US PGPUB 2015/0248434) (hereinafter Avati).
With respect to claim 3, Nieuwejaar teaches the network system of claim 2. Nieuwejaar does not teach wherein the first parallel file system is selected based on stored state information.

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate selecting a file system based on state information to Nieuwejaar because Nieuwejaar discloses storing data in a parallel file system (col. 3, line 66 – col. 4, line 43) and Avati suggests selecting a file system based on state information ([0015]).
One of ordinary skill in the art would be motivated to utilize the teachings of Avati in the Nieuwejaar system in order to provide a more effective selection of a file system.

With respect to claim 4, Nieuwejaar teaches the network system of claim 3. Avati further teaches wherein the stored state information includes information of the plurality of parallel file systems on availability, location, and folders (selecting a storage server based on criteria including location, speed, availability, proximity, etc.; [0015]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate selecting a file system based on state information to Nieuwejaar because Nieuwejaar discloses storing data in a parallel file system (col. 3, line 66 – col. 4, line 43) and Avati suggests selecting a file system based on state information ([0015]).
One of ordinary skill in the art would be motivated to utilize the teachings of Avati in the Nieuwejaar system in order to provide a more effective selection of a file system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. US 2009/0259798. Discloses writing and reading data to/from a storage system with multiple file systems.
Fukui et al. US 2015/0006596. Discloses selecting a storage cloud to store an entity file from among a plurality of storage clouds connected via a network to a cloud-utilizing terminal.
Chatley et al. US 2009/0144416. Discloses selecting a storage node for serving a data file request based on a distance from a requesting device.
Das et al. US 2012/0005307. Discloses providing a user with access to a plurality of different file systems implemented across a plurality of storage spaces.
Jensen et al. US 2009/0132621. Discloses selecting a storage location for file storage based on storage longevity and speed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
May 25, 2021